Exhibit 10.32

SUSQUEHANNA BANCSHARES, INC. 2005

EQUITY COMPENSATION PLAN

RESTRICTED STOCK AGREEMENT

This Restricted Stock Agreement (this “Agreement”) is made as of the (“Effective
Date”) between Susquehanna Bancshares, Inc. (the “Company”) and (the Grantee).
The Restricted Shares awarded pursuant to this Agreement are subject to the
terms set forth herein and in all respects are subject to the terms and
provisions of the Susquehanna Bancshares, Inc. 2005 Equity Compensation Plan
(the “Plan”) applicable to Restricted Shares, which terms and provisions are
incorporated herein by this reference. Unless the context requires otherwise,
the terms defined in the Plan shall have the same meanings herein.

1. Award of Stock. The Company hereby grants to the Grantee XX Restricted Shares
of the Company’s common stock, par value $2.00 (the “Shares”).

2. Forfeiture of Shares. The Shares are subject to forfeiture to the Company
until such time as they become nonforfeitable as set forth below in this
Section 2.

(a) One third of the Shares will become nonforfeitable on each of the first,
second and third anniversaries of the Effective Date, provided in each case that
the Grantee remains continuously employed or engaged by the Company through the
applicable anniversary.

(b) Upon termination of the Grantee’s employment or engagement with the Company
for any reason other than the Grantee’s death, disability or Early or Normal
Retirement (as defined by Susquehanna Bancshares, Inc. Cash Balance Pension
Plan), any Shares which have not as of the effective date of such termination
become nonforfeitable will immediately and automatically be forfeited.

(c) Upon termination of the Grantee’s employment or engagement with the Company
due to the Grantee’s death, disability or Early or Normal Retirement (as defined
by Susquehanna Bancshares, Inc. Cash Balance Pension Plan), any Shares which
have not as of the effective date of such termination become nonforfeitable will
immediately and automatically, without any action on the part of the Company,
become nonforfeitable.

(d) Notwithstanding the foregoing, upon a Change of Control (as defined in the
Plan), any Shares which have not as of the closing date of such Change of
Control become nonforfeitable will immediately and automatically, without any
action on the part of the Company, become nonforfeitable.

3. Share Legends. The following legend will be placed on the certificates
evidencing all Shares subject to forfeiture in accordance with Section 2, in
addition to any other legends that may be required to be placed on such
certificates pursuant to applicable law, the Plan or otherwise:

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY ARE
SUBJECT TO THE TERMS AND CONDITIONS OF THE SUSQUEHANNA BANCSHARES, INC. 2005
EQUITY COMPENSATION PLAN AND A RESTRICTED STOCK AGREEMENT ENTERED INTO BETWEEN
[Employee] AND SUSQUEHANNA BANCSHARES, INC. (WHICH TERMS AND CONDITIONS MAY
INCLUDE, WITHOUT LIMITATION, CERTAIN FORFEITURE CONDITIONS, TRANSFER
RESTRICTIONS AND REPURCHASE RIGHTS). A COPY OF THAT AGREEMENT IS ON FILE IN THE
PRINCIPAL OFFICES OF SUSQUEHANNA BANCSHARES, INC. AND WILL BE MADE AVAILABLE TO
THE HOLDER OF THIS

 

1



--------------------------------------------------------------------------------

CERTIFICATE WITHOUT CHARGE UPON REQUEST TO THE SECRETARY OF SUSQUEHANNA
BANCSHARES, INC.

4. Escrow of Shares.

(a) Certificates evidencing the Shares issued under this Agreement will be held
in escrow by the Secretary of the Company or his or her designee (the “Escrow
Holder”) until such Shares cease to be subject to forfeiture in accordance with
Section 2, at which time the Escrow Holder will deliver such certificates
representing the nonforfeitable Shares to the Grantee; provided, however, that
no certificates for Shares will be delivered to the Grantee until appropriate
arrangements have been made with the Company for the withholding or payment of
any taxes that may be due with respect to such Shares.

(b) If any of the Shares are forfeited by the Grantee under Section 2, upon
request by the Company, the Escrow Holder will deliver the stock certificate(s)
evidencing those Shares to the Company, which will then have the right to retain
and transfer those Shares to its own name free and clear of any rights of the
Grantee under this Agreement or otherwise.

(c) The Escrow Holder is hereby directed to permit transfer of the Shares only
in accordance with this Agreement or in accordance with instructions which are
consistent with this Agreement which are signed by both parties. In the event
further instructions are reasonably desired by the Escrow Holder, he or she
shall be entitled to conclusively rely upon directions executed by a majority of
the members of the Board. The Escrow Holder shall have no liability for any act
or omissions hereunder while acting in good faith in the exercise of his or her
own judgment.

5. Rights of Grantee. The Grantee shall have the right to vote the Shares and to
receive dividends with respect to the Shares. The Grantee shall be eligible to
enroll in the Company’s dividend reinvestment program with respect to the
Shares, so that cash dividends paid with respect to the Shares may be reinvested
in additional common stock.

6. Stock Splits, etc. If, while any of the Shares remain subject to forfeiture,
there occurs any merger, consolidation, reorganization, recapitalization, stock
split, stock dividend, combination or exchange of shares, or other similar
change in the Company’s common stock, then any and all new, substituted or
additional securities or other consideration to which the Grantee is entitled by
reason of the Grantee’s ownership of the Shares will be immediately subject to
this escrow, deposited with the Escrow Holder and included thereafter as
“Shares” for purpose of this Agreement.

7. Tax Consequences. The Grantee understands and agrees that the Company has not
advised the Grantee regarding the Grantee’s income tax liability in connection
with the vesting of the Shares. The Grantee has reviewed with the Grantee’s own
tax advisors the federal, state, local and foreign tax consequences of this
Award and the transactions contemplated by this Agreement. The Grantee is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents. The Grantee understands that the Grantee (and
not the Company) shall be responsible for the Grantee’s own tax liability
arising in connection with this Award. Furthermore, the Grantee agrees that, as
a condition to the effectiveness of this Award, he or she will not elect under
Section 83(b) of the Code to be taxed on the compensatory element of this Award
at the time the Shares are granted (rather than when the applicable restrictions
lapse).

8. Restriction on Transfer. Except for the escrow described in Section 4 hereof
or the transfer of the Shares to the Company as contemplated by this Agreement,
none of the Shares or any beneficial interest therein shall be transferred,
encumbered, pledged or otherwise alienated or disposed of in any way until the
Shares become nonforfeitable in accordance with Section 2 of this Agreement.

 

2



--------------------------------------------------------------------------------

9. General Provisions:

(a) This Agreement, together with the Plan, constitutes the entire agreement
between the Company and the Grantee regarding the grant of the Shares.

(b) The Committee may modify this Agreement to bring it into compliance with any
valid and mandatory government regulation or exchange listing requirement. This
Agreement may also be amended by the Committee with the consent of the Grantee.
Any such amendment shall be in writing and signed by the Company and the
Grantee.

(c) Nothing contained in this Agreement shall be deemed to require the Company
and its subsidiaries to continue the Grantee’s relationship as an employee,
consultant or member of the Board or to modify any agreement between the Grantee
and the Company or its subsidiaries relating thereto.

(d) The Committee may from time to time impose any conditions on the Shares as
it deems necessary or advisable to ensure that the Plan and this Award satisfy
the conditions of Rule 16b-3 of the Securities Exchange Act of 1934, as amended,
and that Shares are issued and resold in compliance with the Securities Act of
1933, as amended.

(e) The Grantee agrees upon request execute any further documents or instruments
necessary or desirable to carry out the purposes or intent of this Agreement.

(f) Grantee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all the terms and provisions thereof. The terms of the Plan as it
presently exists, and as it may hereafter be amended, are deemed incorporated
herein by reference, and in the event of any conflict between the terms of this
Agreement and the provisions of the Plan, the provisions of the Plan shall be
deemed to supersede the provisions of this Agreement.

(g) This Agreement shall be governed by, and enforced in accordance with, the
laws of the Commonwealth of Pennsylvania without regard to the application of
the principals of conflicts or choice of laws.

 

3